Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant to the restriction requirement cancelling claims 8-20 to the non-elected species has been received and made of record.  The election of species A (claims 1-7) was made without traverse.  Reference 20160364749 cited on the IDS of 11/17/2021 does not seem relevant to the claimed invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,5,21-24,26-28 and 30-32 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Hatakeyama et al. 20080220381.
Hatakeyama et al. 20080220381 teaches various polymers on pages 27-31 including those with the structures reproduced below.

    PNG
    media_image1.png
    151
    266
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    240
    290
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    266
    294
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    161
    293
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    170
    293
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    234
    297
    media_image6.png
    Greyscale


Polymer 1, which includes a repeating unit including an acid labile tertiary alkyl linkage which is partially fluorinated bonded to the acrylate moiety which is part of the polymer backbone and second repeating unit which include an epoxy moiety which is able to undergo crosslinking. Polymer 1, which includes a repeating unit including an acid labile tertiary alkyl linkage which is partially fluorinated bonded to the acrylate moiety which is part of the polymer backbone and second repeating unit which include an epoxy moiety which is able to undergo crosslinking (see prepub of the instant application at [0021-0022] where the polarity switching group is a tertiary ester). Polymer 3, which includes a repeating unit including an acid labile tertiary alkyl linkage which is partially fluorinated bonded to the acrylate moiety which is part of the polymer backbone and second repeating unit which include an hydroxy groups which is able to undergo crosslinking. Polymer 11, which includes a repeating unit including an acid labile tertiary alkyl linkage which is partially fluorinated bonded to the acrylate moiety which is part of the polymer backbone and second repeating unit which include an hydroxy groups which is able to undergo crosslinking. Polymer 14, which includes a repeating unit including an acid labile tertiary alkyl linkage which is partially fluorinated bonded to the acrylate moiety which is part of the polymer backbone and second repeating unit which include an oxetanyl moiety which is able to undergo crosslinking. Polymer 15, which includes a repeating unit including an acid labile tertiary alkyl linkage which is partially fluorinated bonded to the acrylate moiety which is part of the polymer backbone and second repeating unit which include an ketone group which is able to undergo crosslinking.  The antireflection film  composition of example 1, combines polymer 1 with acid generator AG1 and solvent (iodonium salt, structure reproduced above) (table 1). The antireflection film  composition of example 3, combines polymer 3 with acid generator AG1, a crosslinking agent and solvent  (table 1). The antireflection film  composition of example 11, combines polymer 11 with acid generator AG1 and solvent (iodonium salt, structure reproduced above) (table 1). The antireflection film  composition of example 14, combines polymer 14 with acid generator AG1 and solvent (iodonium salt, structure reproduced above) (table 1). The antireflection film composition of example 15, combines polymer 15 with acid generator AG1 and solvent (iodonium salt, structure reproduced above) (table 1).  The antireflection films are coated on a silicon substrate and baked at 200 degrees C for 60 seconds [0272-0273].  These were also evaluated for their use in resist patterning.  Where the antireflection films are coated on a silicon substrate and baked at 200 degrees C for 60 seconds to yield a thickness of 80 nm, an ArF chemically amplified resist was overcoated onto the antireflection layer composition, prebaked at 110 degrees C for 60 second, the resist was then exposed with ArtF (193 nm), post baked at 100 degrees C for 60 seconds and developed in tetramethylammonium hydroxide [0297]. Acid labile tertiary groups are discussed at [0046-0052]. Repeating units for enhancing crosslinking are disclosed [0060]. Repeating units useful for enhancing the adhesiveness to the resist are disclosed [0063]. The addition of acid generators including photoacid or thermal acid generators to promote crosslinking is disclosed [0079]. 

Claims  1-3,5,7,21-28 and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. 20080220381.
It would have been obvious to one skilled in the art to modify the processes of Hatakeyama et al. 20080220381 using the cited polymers by adding a repeating unit to these polymers to increase resist adhesion as discussed at [0063]. 



Claims 1-3, 7,21-28 and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. 20130084528, in view of  Aoyama et al. 5148322.

Hatakeyama et al. 20130084528 teaches polymer 4, 
    PNG
    media_image7.png
    199
    288
    media_image7.png
    Greyscale
on page 42.  Resist composition 4 combines this polymer with a photoacid generator, an amine and solvent (see table 1 on page 57).  The resist is coated on a silicon substrate, dried by heating at 110 degrees C for 60 seconds to a thickness of 100 nm, exposed using an e-beam, poste exposure baked and developed in TMAH [0381]. The use of UV, deep UV, electron beam (EB), X-ray, excimer laser, gamma-ray, synchrotron radiation or EUV for the exposure is disclosed.  Conditions for post baking are disclosed  [0105-0106]. Resist thicknesses of 0.1 to 2 microns are disclosed [0104]. 
Aoyama et al. 5148322 teaches the successive coating and drying of resists to increase the thickness of the resist composite (6/51-62). 
	It would have been obvious to one skilled in the art to modify the process of Hatakeyama et al. 20130084528 by coating the resist several times with baking/drying to increase the thickness of the resist coating as taught by Aoyama et al. 5148322.   Further, it would have been obvious to use other exposure sources such as UV, deep UV, X-ray, excimer laser or EUV for the exposures based upon the teaching at [0105-0106[. 
	The claims merely recite an underlayer coating.  This rejection would be overcome if the claims replaced “underlayer” with - - bottom antireflection layer- -  and required the radiation source to be an ArF laser, KrF laser or  EUV source. 

Claims 1-3, 7,21-28 and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Iwato et al. WO 2012/002519, in view of  Aoyama et al. 5148322.
Iwato et al. WO 2012/002519 teaches polymers with fluorine containing leaving groups as A-1 to A1-12.  Examples of these from page 119 include: 

    PNG
    media_image8.png
    122
    315
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    152
    243
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    124
    206
    media_image10.png
    Greyscale

In table 4, (pages 122-124), resist 1 combined polymer A-1, a hydrophobic resin, two photoacid generators, 2 amines a surfactant and solvents.  Resist 2 is similar and uses polymer A-2. Resist 10 is similar and uses polymer A-10. The other examples are similar as well.  A silicon wafer is coated with and Ar film, the resist of examples 1 was coated, dried by heating at 205 degrees to form a resist thickness of 100 nm, exposure using an ArF laser, post baked at 100 degrees C for 60 seconds, developed in butyl acetate and rinsed in 4-methyl-pentanol (page 126). The other composition were processed similarly in examples 2-12 (page 136). Other exposure sources include KrF laser (248 nm), ArF lasers (193) and F2 lasers (157 nm), mercury lamp or EUV (pages 11 and 110). 
It would have been obvious to one skilled in the art to modify the process of Iwato et al. WO 2012/002519  by coating the resist several times with baking/drying to increase the thickness of the resist coating as taught by Aoyama et al. 5148322.   Further, it would have been obvious to use other exposure sources such as KrF excimer laser or EUV for the exposures based upon the teaching at page 11. 
	The claims merely recite an underlayer coating.  This rejection would be overcome if the claims replaced “underlayer” with - - bottom antireflection layer- -  and required the radiation source to be an ArF laser, KrF laser or  EUV source. 

Claims 1-3, 21-24,26-28 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani et al. JP 2003-280202, in view of  Aoyama et al. 5148322.
Mizutani et al. JP 2003-280202 (machine translation attached) teaches polymers F-1, F-8 and F-9 on pages 13 and 14. 

    PNG
    media_image11.png
    150
    194
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    162
    180
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    121
    257
    media_image13.png
    Greyscale

Each of these and other polymers are combined with a photoacid generator, a amine, a surfactant and solvent (as in table 2 of page 40). A silicon wafer is coated with a DUV-42-6 AR coating, the resist was coated, dried at 120 degrees for 60 seconds to form a 0.1 micron coating, this was exposed using a stepper (i-line ?), baked at 110 degrees C for 90 seconds and then developed in TMAH [0177]. The use of g, h and i-lines of a mercury lamp, KrF laser, ArF laser, F2 lasers as the exposure source is disclosed [0071]
It would have been obvious to one skilled in the art to modify the process of Mizutani et al. JP 2003-280202  by coating the resist several times with baking/drying to increase the thickness of the resist coating as taught by Aoyama et al. 5148322.   Further, it would have been obvious to use other exposure sources such as ArF, or KrF excimer laser or EUV for the exposures based upon the teaching at [0071]. 
	The claims merely recite an underlayer coating.  This rejection would be overcome if the claims replaced “underlayer” with - - bottom antireflection layer- -  and required the radiation source to be an ArF laser, KrF laser or  EUV source. 

Claims 1-3,5-7 and 21-33 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. 20080220381, in view of Hatakeyama 20120208125.
Hatakeyama 20120208125 teaches examples resists 2,4-6,  and 15 which are Cr, Fe, Co, Ni or Zr based organometallic resists (see table 1 on page 11). They are coated on wafers and exposed using EB [0073-0075].  They can be applied onto organic antireflective coatings [0061].  Useful metal complexes are disclosed [0021]. The use of the resists with exposure using excimer lasers, such as ArF is disclosed [0055]. 
	It would have been obvious to modify the process of using the underlayer in the examples of Hatakeyama et al. 20080220381 which uses an ArF exposure by replacing the resist used with another ArF sensitive resist, such as the Cr, Fe, Co, Ni or Zr organometallic resists of Hatakeyama 20120208125 with a reasonable expectation of forming a useful resist pattern. 

Claims 1-3,5-7 and 21-33 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. 20080220381, in view of  Hatakeyama 20180088463.
Hatakeyama et al. 20180088463 teaches examples resists 9,10,14 and 16 (table 2, page 43) which use quenchers 9,10,14 or 16 (see page 40) which have Co, Ni, Sn, or Zr complexes. They are coated on wafers and exposed using EB [0136-0137].  They can be applied onto organic antireflective coatings [0122].  Useful metal complexes which acts as quenchers and capture acid are disclosed [0044-0047]. The use of the resists with exposure using excimer lasers, such as ArF is disclosed [0123-0124]. 
It would have been obvious to modify the process of using the underlayer in the examples of Hatakeyama et al. 20080220381 which uses an ArF exposure by adding Co, Ni, Sn, or Zr complexes taught by Hatakeyama et al. 20180088463 as acting as quenchers to reduce acid diffusion due to their basicity with a reasonable expectation of forming a useful resist pattern. 

Claims  1-5,7,21-28 and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. 20080220381, in view of Minegishi et al. 20130341304. 
in view of Su et al. 20160238933
Su et al. 20160238933 teaches antireflection layer composition including a polymer having a crosslinkable group and a groups for absorbing radiation, an acid labile group and a thermal acid generator [0022,0034]. The use of these ARC layers with 248 ands 193 nm radiation is disclosed [0027]. After coating the ARC layer, it is crosslinked using ultraviolet radiation or heating [0010,0023]. 
It would have been obvious to modify the process of using the underlayer in the examples of Hatakeyama et al. 20080220381 which uses baking to cure/crosslink the ARC film, by using UV exposure which is taught as an alternative to baking by Su et al. 20160238933 at [0010-0023] to induce the crosslinking with a reasonable expectation of success based upon this equivalence taught in the art and the presence of a photoacid generator in the ARC composition of Hatakeyama et al. 20080220381.

Claims 1-7 and 21-33 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. 20080220381, in view of Hatakeyama 20120208125, further in view of Su et al. 20160238933.
It would have been obvious to modify the processes rendered obvious by the combination of Hatakeyama et al. 20080220381 and Hatakeyama 20120208125 which uses baking to cure/crosslink the ARC film, by using UV exposure which is taught as an alternative to baking by Su et al. 20160238933 at [0010-0023] to induce the crosslinking with a reasonable expectation of success based upon this equivalence taught in the art and the presence of a photoacid generator in the ARC composition of Hatakeyama et al. 20080220381.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hatakeyama 20150099228 teaches organometallic resists including those which can be used with ARC and 193 nm exposure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378. The examiner can normally be reached 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        October 6, 2022